DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments and Election/Restrictions
2.	This action is in response to papers filed 17 August 2022 in which claim 26 was amended, claims 38-45 were canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  

3.	Applicant’s election without traverse of Group I in the reply filed on 17 August 2022 is acknowledged.  However, as noted above, non-elected claims 38-45 are cancelled.  Claims 26-37 are therefore under prosecution.

Information Disclosure Statement
4.	The Information Disclosure Statement filed 29 May 2020 is acknowledged and has been considered.
It is noted that, as require by 37 CFR 1.98(b), the listing of references in the specification is not a proper information disclosure statement.  See also MPEP § 609.04(a) Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
5.	The use of trade names or marks used in commerce (including but not necessarily limited to MagneSil ®), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
6.	Claims 26-37 are drawn to a “system.”  The specification recites a “system” wherein the “system” is defined in terms of structural limitations.  In addition, the claims recite structural limitations of the “system.”  Thus, the “system” is interpreted to encompass any collection of reagents and parts used together that are not necessarily part of a completely integrated single unitary device. Any further interpretation of the word is considered an intended use and does not impart any further structural limitation on the claimed subject matter.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
9.	Claims 26 and 30-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devos et al (U.S. Patent Application Publication No. US 2011/0009277 A1, published 13 January 2011), Jia (U.S. Patent Application Publication No. US 2006/0286577 A1, published 21 December 2006), and Steele et al (U.S. Patent Application Publication No. US 2009/0042290 A1, published 12 February 2009) alternatively further in view of Fassbender et al (U.S. Patent Application Publication No. US 2006/0204988 A1, published 14 September 2006) as evidenced by chemicell ([retrieved on 2013-11-07].  Retrieved from the Internet: <URL: www.chemicell.com/products/microparticles/simag-basic/>).
Regarding claim 26, Devos et al teach a system (i.e., a kit; paragraph 0026) comprising sulfonated DNA, in the form of genomic methylated DNA (paragraph 0073) treated with bisulfite (paragraphs 0084 and 0089), as well as single stranded DNA (paragraphs 0088 and 0161).  Devos et al also teach the DNA is bound to beads in an alcohol-free binding buffer; namely, SiMAG beads are incubated with an alcohol free lysis buffer (paragraph 0084), which further comprises a guanidine salt (paragraphs 0577-0578).  SiMAG beads (paragraph 0084), which are silica coated magnetic beads as evidenced by chemicell.  Devos et al also teach reaction of the sulfonated DNA with a desulfonation reagent (i.e., an alkaline solution; paragraph 0055).  Devos et al teach a wash buffer comprising ethanol (paragraphs 0581-0582), and that the system has the added advantage of providing quantitative determination of DNA methylation (paragraphs 0138 and 0142).  Thus, Devos et al teach the known techniques discussed above.
	While Devos et al teach the binding buffer comprises a guanidine salt (paragraphs 0577-0578), Devos et al do not specifically teach the functionally equivalent hydrochloride salt of guanidine.
	However, Jia teaches a system (i.e., kit; paragraph 0082) comprising sulfonated DNA bound to magnetic beads (i.e., particles; paragraph 0054), as well as the use of single stranded DNA (paragraphs 0058, 0073,  and 0075) and guanidine hydrochloride (paragraph 0110), which has the added advantage of promoting binding to the solid matrix (paragraph 0056).  Thus, Jia teaches known technique discussed above.    
	While Jia teaches the desulfonation uses a buffer comprising NaOH and ethanol (paragraph 0060), neither Devos et al nor Jia teach the functionally equivalent isopropanol.
However, Steele et al teach functionally equivalent desulfonation using isopropanol and sodium hydroxide, which has the added advantage of being readily known in the art and preferred (paragraph 0017).  Thus, Steele et al teach the known techniques discussed above.
With respect to the claimed lengths, Devos et al teach DNA fragments of 65 nucleotides (Example 6), which are less than 200 bases.
Alternatively, it is noted that Fassbender et al teach systems (i.e., kits; paragraph 0040) using fragmented DNA comprising 5-methylcytosine (paragraph 0283), wherein the fragments are 100 base pairs in length (paragraph 0136), which is in the claimed range, and has the added advantage of reducing the complexity and increasing the efficiency of differential methylation hybridization methods (paragraphs 0019 and 0009).  Thus, Fassbender et al teach the known techniques discussed above.
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have combined the teachings of Devos et al, Jia, and Steele et al to (alternatively further with Fassbender et al) arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a system having the added advantages of:
Providing quantitative determination of DNA methylation as explicitly taught by Devos et al (paragraphs 0138 and 0142); 
Promoting binding to the solid matrix as exilically taught by Jia (paragraph 0056);
Using reagents readily known in the art and preferred as explicitly taught by Steele et al (paragraph 0017); and, alternatively,  
Reducing the complexity and increasing the efficiency of differential methylation hybridization methods as explicitly taught by Fassbender et al (paragraphs 0019 and 0009).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art could predictably result reliable reagents for assaying methylated DNA.
Regarding claims 30-31, the system of claim 26 is discussed above.  Jia teaches guanidine hydrochloride (paragraph 0110) buffers having about 6M concentration, which is approximately 7M (paragraph 0056). 
Alternatively, it is reiterated the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed value of 7.0 M merely represents routine optimization and/or an obvious variant of the 6 M taught by the prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claims 32-33, the system of claim 26 is discussed above.  Steele et al  teach the desulfonation buffer is 80% isopropanol (Example 1). 
It is reiterated the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed value merely represents routine optimization and/or an obvious variant of the value taught by the prior art.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
	Regarding claims 34-35, the system of claim 26 is discussed above.  Steele et al  0.3 N (i.e., 300 mM) NaOH and 80% isopropanol (paragraph 0020).
It is reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, the claimed range of 0.1 N sodium hydroxide merely represents routine optimization and/or an obvious variant of the 0.3 N (i.e., 300 mM) NaOH taught by Steele et al.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 36, the system of claim 26 is discussed above.  Devos et al teach SiMAG beads (paragraph 0084), which are silica coated magnetic beads as evidenced by chemicell.  
Regarding claim 37, the system of claim 26 is discussed above.  Devos et al further comprise a magnet, in the form of a magnetic stand (paragraph 0083).

10.	Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devos et al (U.S. Patent Application Publication No. US 2011/0009277 A1, published 13 January 2011), Jia (U.S. Patent Application Publication No. US 2006/0286577 A1, published 21 December 2006), and Steele et al (U.S. Patent Application Publication No. US 2009/0042290 A1, published 12 February 2009) alternatively further in view of Fassbender et al (U.S. Patent Application Publication No. US 2006/0204988 A1, published 14 September 2006) as evidenced by chemicell ([retrieved on 2013-11-07].  Retrieved from the Internet: <URL: www.chemicell.com/products/microparticles/simag-basic/>) as applied to claim 26 above, and further in view of Fox (U.S. Patent Application Publication No. US 2004/0219695 A1, published 4 November 2004).
Regarding claims 27-29, the system of claim 26 is discussed above in Section 9.
	Neither Devos et al, Jia, Steele et al (nor, alternatively, Fassbender et al) teach the binding solution comprises bovine serum albumin or casein.
	However, Fox teaches the use of bovine serum albumin or casein in nucleic acid binding reactions, which has the added advantage of reducing non-specific binding of probes and background noise (paragraph 0060).   Thus, Fox teaches the known technique of providing BSA or casein to oligonucleotide reactions.
It is reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, the claimed ranges of BSA and casein merely represent routine optimization and/or an obvious variant of the BSA and casein taught by Fox.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record. 
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the system of Devos et al, Jia, and Steele et al (and, alternatively, further in view of Fassbender et al) to comprise bovine serum albumin or casein in accordance with the teachings of Fox to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a system having the added advantage of reducing non-specific binding to probes and background noise as explicitly taught by Fox (paragraph 0060).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Fox could have been applied to the system of Devos et al, Jia, and Steele et al (and, alternatively, further in view of Fassbender et al) with predictable results because the known techniques of Fox could predictably result in an additive useful to prevent non-specific binding of the probes.




11.	Claims 27-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devos et al (U.S. Patent Application Publication No. US 2011/0009277 A1, published 13 January 2011), Jia (U.S. Patent Application Publication No. US 2006/0286577 A1, published 21 December 2006), and Steele et al (U.S. Patent Application Publication No. US 2009/0042290 A1, published 12 February 2009) alternatively further in view of Fassbender et al (U.S. Patent Application Publication No. US 2006/0204988 A1, published 14 September 2006) as evidenced by chemicell ([retrieved on 2013-11-07].  Retrieved from the Internet: <URL: www.chemicell.com/products/microparticles/simag-basic/>) as applied to claim 26 above, and further in view of Ghosh et al (U.S. Patent No. 5,663,242, issued 2 September 1997).
It is noted that while claims 27-28 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 27-28, the system of claim 26 is discussed above in Section 9.
	Neither Devos et al, Jia, Steele et al (nor, alternatively, Fassbender et al) teach the binding solution comprises bovine serum albumin.
However, Ghosh et al teach the use of 1% (i.e., 1000 ng/microliter) bovine serum albumin, which has the added advantage of preventing adhesion of conjugates to the sides of tubes (column 24, lines 35-55).   Thus, Ghosh et al teach the known technique of providing BSA to oligonucleotide reactions.
It is reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, the claimed range of BSA represents routine optimization and/or an obvious variant of the amount of BSA taught by Ghosh et al.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the system of Devos et al, Jia, and Steele et al (and, alternatively, further in view of Fassbender et al) to comprise bovine serum albumin accordance with the teachings of Ghosh et al to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a system having the added advantage of preventing adhesion of conjugates to the sides of tubes as explicitly taught by Ghosh et al (column 24, lines 35-55).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Ghosh et al could have been applied to the system of Devos et al, Jia, and Steele et al (and, alternatively, further in view of Fassbender et al) with predictable results because the known techniques of Ghosh et al could predictably results in an additive useful to prevent non-specific binding of the probes.





12.	Claims 30-31 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devos et al (U.S. Patent Application Publication No. US 2011/0009277 A1, published 13 January 2011), Jia (U.S. Patent Application Publication No. US 2006/0286577 A1, published 21 December 2006), and Steele et al (U.S. Patent Application Publication No. US 2009/0042290 A1, published 12 February 2009) alternatively further in view of Fassbender et al (U.S. Patent Application Publication No. US 2006/0204988 A1, published 14 September 2006) as evidenced by chemicell ([retrieved on 2013-11-07].  Retrieved from the Internet: <URL: www.chemicell.com/products/microparticles/simag-basic/>) as applied to claim 26 above, and further in view of Markert-Hahn (U.S. Patent Application Publication No. US 2008/0281087 A1, published 13 November 2008).
It is noted that while claims 30-31 and 34-35have been rejected as described above, the claims are also obvious using the interpretation outlined below.
Regarding claims 30-31 and 34-35, the system of claim 26 is discussed above in Section 9.
	Neither Devos et al, Jia, Steele et al (nor, alternatively, Fassbender et al) each 7.0 M guanidine hydrochloride (i.e., claim 31) or 0.1N NaOH (i.e., claim 35).
However, Markert-Hahn teaches systems (i.e., kits) for bisulfite treatment of methylated cytosines (Abstract) comprising solutions of 2 to 8 M guanidine hydrochloride (i.e., claims 30-31; paragraph 0050) and desulfonation solution comprising 100 mM NaOH, which is 0.1 N (i.e., claims 34-35), and which allows simplified workflow (paragraph 0016).  Thus, Markert-Hahn teaches the known techniques discussed above.
It is reiterated that the courts have found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, the claimed ranges merely represents routine optimization and/or an obvious variant of the amounts taught by Markert-Hahn.
Applicant is again cautioned against merely relying upon counsel’s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to have modified the system of Devos et al, Jia, and Steele et al (and, alternatively, further in view of Fassbender et al) to comprise bovine serum albumin accordance with the teachings of Markert-Hahn to arrive at the instantly claimed system with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a system having the added advantage of allowing simplified workflow as explicitly taught by Markert-Hahn (paragraph 0016).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Markert-Hahn could have been applied to the system of Devos et al, Jia, and Steele et al (and, alternatively, further in view of Fassbender et al) with predictable results because the known techniques of Markert-Hahn predictably results in amounts useful for bisulfite assays of methylated DNA.



Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14.	Claims 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,315,853 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same reagent combinations, which are added at separate times in the ‘853 claims, and thus comprise a system of separate components.  Any additional limitations of the ‘853 clams are encompassed by the open claim language “comprising” found in the instant claims.

15.	Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,315,853 B2 as applied to claim 36 above, and further in view of Devos et al (U.S. Patent Application Publication No. US 2011/0009277 A1, published 13 January 2011).
	Regarding claim 37, the system of claim 36 is discussed above.
	The ‘853 claims do not require a magnet.
	However, Devos et al teach a magnet, as well as a rationale for combining, as discussed above.  Thus, the combination is obvious for the reasons presented in the obviousness rejections found above. 


16.	Claims 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,704,083 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same reagent combinations, which are added at separate times in the ‘083 claims, and thus comprise a system of separate components.  Any additional limitations of the ‘083 clams are encompassed by the open claim language “comprising” found in the instant claims.

17.	Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,704,083 B2 as applied to claim 36 above, and further in view of Devos et al (U.S. Patent Application Publication No. US 2011/0009277 A1, published 13 January 2011).
	Regarding claim 37, the system of claim 36 is discussed above.
	The ‘083 claims do not require a magnet.
	However, Devos et al teach a magnet, as well as a rationale for combining, as discussed above.  Thus, the combination is obvious for the reasons presented in the obviousness rejections found above. 

18.	Claims 26-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,144,953 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same reagent combinations, which are added at separate times in the ‘953 claims, and thus comprise a system of separate components.  Any additional limitations of the ‘953 clams are encompassed by the open claim language “comprising” found in the instant claims.

19.	Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,144,953 B2 as applied to claim 36 above, and further in view of Devos et al (U.S. Patent Application Publication No. US 2011/0009277 A1, published 13 January 2011).
	Regarding claim 37, the system of claim 36 is discussed above.
	The ‘953 claims do not require a magnet.
	However, Devos et al teach a magnet, as well as a rationale for combining, as discussed above.  Thus, the combination is obvious for the reasons presented in the obviousness rejections found above. 

Conclusion
20.	No claim is allowed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634